DETAILED ACTION
Response to Amendment
Specification
The disclosure is objected to because of the following informalities:  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent basis in the specification for maintaining either of the claimed configurations (collapsed, expanded) without outside force.  There is no literal support for the limitation and/or examples of an outside force.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, the limitations “the chamber is movable to maintain a collapsed configuration having a first volume without outside force and to maintain an expanded configuration having a second volume without outside force” fail to comply with the written description requirement.  The limitations fail to find literal support in the specification and/or drawings.  The applicant appears to have included the amendment to overcome the Miner reference (Miner discloses squeezing to maintain the collapsed configuration) but the amendment is overly broad and not supported in the original application.  It is unclear as to what the applicant considers to be the limits of an “outside force”.  The specification provides no examples of what would be considered to be an outside force.  The limitation appears to contradict the original application as well.  While the applicant’s invention is not maintained in the collapsed configuration by squeezing, some force would seem to be required to keep the disclosed body in the collapsed configuration.  Specifically, the frictional force between the sealing assembly (130) and the upper chamber body (110) seem to be involved in maintaining the collapsed configuration.  If there was no outside acting force between the upper and lower chamber bodies, the device would lack the ability to maintain either of the claimed configurations.  The original disclosure (1) fails to provide examples of the recited outside force and (2) contradicts the amendment and for these reasons, the limitations highlighted above fail to comply with the written description requirement.
The dependent claims are rejected by virtue of their dependency on the rejected independent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitations “the chamber is movable to maintain a collapsed configuration having a first volume without outside force and to maintain an expanded configuration having a second volume without outside force” render the claim indefinite.  Please see the 112a rejection directly above as these rejections are closely related.  It is unclear as to what the applicant considers to be the limits of an “outside force”.  The specification provides no examples of what would be considered to be an outside force.  The limitation appears to contradict the original application as well.  While the applicant’s invention is not maintained in the collapsed configuration by squeezing, some force would seem to be required to keep the disclosed body in the collapsed configuration.  Specifically, the frictional force between the sealing assembly (130) and the upper chamber body seem to be involved in maintaining the collapsed configuration.  If there was no outside acting force between the upper and lower chamber bodies, the device would like the ability to maintain either of the claimed configurations.  It is unclear how a squeezing force can be considered an outside force but a frictional force is not considered an outside force.  For the reasons discussed above, the scope of the limitation cannot be ascertained and the claims are rendered indefinite.  For the purposes of this action, the limitation “without outside force” is interpreted as “without a squeezing force”. 
The dependent claims are rejected by virtue of their dependency on the rejected independent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundquist (US 3,965,897).
In regard to claim 1, Lundquist discloses a drip chamber (see Figs. 1+2) comprising: an inlet (multiple interpretations possible, at needle opening, at supply inlet 14); an outlet (at 24); and a chamber body (multiple interpretations possible; 11 or 11+other structures up to bottle spike 45) defining a chamber volume (see internal volume of 11) in fluid communication with the inlet and the outlet (shown clearly in Figure 1), wherein the chamber body is movable to maintain a collapsed configuration (see positions shown in Figure 1; either position of Figure 1 could be the collapsed configuration) having a first volume without outside force (see the volume in 11 in Figure 1; no squeezing force is applied to maintain this position) and to maintain an expanded configuration (see position in Figure 2; technically any position more expanded than the most collapsed position is also an expanded position) having a second volume without outside force  (see the volume in 11 in Figure 2; no squeezing force is applied to maintain this position), the second volume is larger than the first volume (clearly shown by comparing Figures 1 and 2), and the chamber body is configured to be moved from the collapsed configuration to the expanded configuration to draw in a medical fluid from the inlet into the chamber volume to prime the drip chamber (see col, 3, lines 32- col. 4, line 66).
In regard to claim 2, Lundquist further comprising a spike (44, 45, 46) extending from a spike base (40), wherein the spike base is configured to receive the chamber body (see 43 extending over 14).
In regard to claim 3, Lundquist discloses wherein the spike defines the inlet (see rejection of claim 1; multiple interpretations possible; opening at 46 enters the bottle and can be considered the inlet).
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  ***Allowability is predicated upon the resolution of the 112a and 112b rejections.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783